SUMMARY ORDER

Kenneth Moxey appeals from the judgment of the United States District Court for the Eastern District of New York (Seybert, J.) affirming the orders of the bankruptcy court (Trust, J.) denying Moxey’s motion to remove the trustee and his motion for criminal referral. We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues presented for review.
Moxey has presented no evidence that cause exists to remove the trustee; he simply offers unsubstantiated assertions that, although difficult to discern, appear to suggest that the trustee was engaged in an illegal conspiracy with the buyers of the property. This claim is completely unsupported. Moxey fares no better regarding his motion for criminal referral, as he has articulated no facts supporting his allegations of criminal activity.
For the foregoing reasons, and finding no merit in Moxey’s other arguments, we hereby AFFIRM the judgment of the district court.